DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on August 13, 2022 is acknowledged.  Claims 1 and 3-8 are amended.  Thus, Claims 1-8 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		body projecting shaft and body projecting shafts on suction side of body (Claim 1, lines 16 and 17),
		body projecting shafts on exhaust side of body (Claim 1, lines 16 and 17), and
		equivalent injection passages to the rotor chamber (Claim 7, line 3)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			while the Examiner agrees with the corrections Applicants have made in REPLACEMENT SHEET Figs. 1 and 2, this REPLACEMENT SHEET drawing is objected to because a number of amended captions are denoted in a lighter grey text making it more difficult to read (compare the readability of the caption “suction end face” in Fig. 1 with the darker easier to read caption “lubricant inlet”).  One way to obviate this rejection is to have all of the lighter grey text captions amended to have the same font darkness as the “lubricant inlet” caption as shown in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the specification are acceptable (pp. 2 and 3 of Applicants’ reply). 

The disclosure is objected to because of the following informality
			The Abstract exhibits a choppiness when a reader of the specification reads it due to the phrase structure, semicolon placement, and word selection contained therein.  The Examiner encourages Applicants to amend the Abstract for a concise statement of the invention without exceeding 150 words.  For example, the end portion of the Abstract can be further amended to read as follows
	The [[the rotors simplify the liquid return structure of the sliding bearings while cooling [[rotors, reduce the thermal deformation of the rotors, and improve the reliability and performance of the screw compressor.  

Claim Objections
The following claims are objected to because of the following informalities:  
		“bearings is/are coaxially rotate” (Claim 1, line 14) should be ‘bearings [[
		“the body projecting shaft and the radial sliding bearing has radial gap at fitting position” (Claim 1, lines 18 and 19) should be ‘the body projecting shaft and the radial sliding bearing has a radial gap at a fitting position’,
		“the male rotor, female rotor” (Claim 1, line 25) should be ‘the male rotor and the [[rotor,]] female rotor’, and
		“a exhaust end-face” (Claim 3, line 6) should be ‘an [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “the sliding bearing structure comprises one or two radial sliding bearings which is/are formed inside a recessed hole or recessed holes located on the suction end face, the exhaust end face, or both of suction end-face and exhaust end-face of the male and female rotor” (Claim 1, lines 8-12) is not found described in the specification.  In contrast, the specification describes that “Recessed holes are provided at the suction end-face of the male rotor 5, the suction end-face and the exhaust end-face of the female rotor 9 to fix radial siding bearings…” (p. 6, lines 17-19).  In other words, the radial siding bearings (3, 10, and 15, Fig. 1) are received in the recessed holes defined in the male rotor/female rotor (suction side of the screw compressor is at the left side of Fig. 1 and the exhaust side of the screw compressor is at the right side of Fig. 1) are not formed/assembled/manufactured within/inside of the recessed holes as recited. 
	The phrase “a rotor chamber between the male rotor, female rotor and the body is connected to the recessed hole or recessed holes through the passages” (Claim 1, last two lines) is not found described or shown in the specification.  In contrast, Fig. 1 shows that it is the rotor chamber [[
	The phrase “a body projecting shaft/body projecting shafts” (Claim 1, lines 16-20) on the suction side of the body is not found described/shown in the specification.  In contrast, Fig. 1 only shows a single body projecting shaft (that shaft adjacent seal 8 in Fig. 1 extending from the male rotor 5) that extends on the exhaust side of the screw compressor.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 recites the limitation “the sliding bearing structure” (Claim 1, line 8).  There is insufficient antecedent basis for this limitation in the claim.
	The phrase “the sliding bearing structure comprises one or two radial sliding bearings which is/are formed inside a recessed hole or recessed holes located on the suction end face, the exhaust end face, or both of suction end-face and exhaust end-face of the male and female rotor” (Claim 1, lines 8-12) makes the claim indefinite in that it is unclear how the bearing(s) are formed inside the recessed hole(s).  
	The phrase “using as a bearing bush of a radial sliding bearing or as a bearing bushes or radial sliding bearings” (Claim 1, lines 12 and 13) makes the claim indefinite in that it is not understood what this phrase, in relation to the previously recitations in lines 4-12 of Claim 1, actually means or is attempting to recite.  Additionally, the elements of the radial sliding bearing/radial sliding bearings in combination with previous recitations of these elements in lines 1-12 of Claim 1 makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element(s) or are attempting to further limit an element(s) previously recited.  
	The phrase about the body projecting shaft/body projecting shafts/radial gap (Claim 1, lines 16-20) makes the claim indefinite in that it is not understood how the single body projecting shaft at the exhaust side of the screw compressor (adjacent seal 8, Fig. 1) can have a radial gap/fitting position as the radial gaps are only associated with the radial sliding bearings (3, 10, 15, Fig. 1) disposed in the recessed holes of the male and the female rotors (5, 9).  
	The phrase “a rotor chamber between the male rotor, female rotor and the body is connected to the recessed hole or recessed holes through the passages” (Claim 1, last two lines) makes the claim indefinite in that it is unclear how the body actually connects to a recessed hole that is merely empty space.  

In Regard to Claim 3
	The entirety of the claim makes the claim indefinite in that it is not understood what this claim means or is attempting to recite.  More particularly, Claim 3 reintroduces the sliding support structure/radial sliding bearing elements/features (Claim 3, lines 1-7) now amended into independent Claim 1 which makes it confusing for a reader of the claims to then understand what Applicants are actually reciting in Claim 3.   

In Regard to Claim 6
	The elements “a male rotor and a female rotor” (Claim 6, lines 3 and 4) in combination with the elements a male rotor and a female rotor (Claim 1, line 2) makes the claim indefinite in that it is unclear if Applicants are trying to further limit new element(s) or are attempting to further limit element(s) previously recited.  

In Regard to Claim 7
	The phrase “the cooling and lubrication passages (11, 12, Fig. 1) in the male rotor and the female rotor are equivalent to increasing passages to the rotor chamber, and can cool the compression medium, lubricate the rotors and seal the rotor chamber” (Claim 7, lines 2-4) in combination with the specification (p. 8, lines 26-29 describe verbatim the amended claim language without any further clarifying description) make the claim indefinite in that it is not understood what equivalence actually exists between the recited cooling and lubrication passages and the recited increased passages to the rotor chamber.  Additionally, the term "equivalent" is a relative and ambiguous term which renders the claim indefinite. The term "equivalent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and a person of ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.
	The phrase “wherein a number of the radial passages is determined by lubrication and sealing requirements in the rotor chamber” (Claim 7, lines 5 and 6) in combination with the specification (p. 4, second full paragraph) only describes that which is actually claimed without providing any other further description/specific examples as to specific lubrication and sealing requirements that actually affect the number of radial passages that are provided so that proper claim scope can be assigned to the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0666422A1 (Reinersmann; published on August 9, 1995) (REINERSMANN).
	In reference to Claim 1, REINERSMANN teaches
		A screw compressor with sliding bearings (title, Abstract, Figs. 1-4), comprising: 
			a body (11 + axial cover ends connected with 11, Figure 1), a male rotor, a female rotor (“mating screw rotors” implies a male rib rotor 12 and a female slot rotor 12a, Abstract, line 12), and a sliding support structure (includes 6) for supporting the male rotor (12) or female rotor (12a) in the body (Figure 1);
			wherein the sliding support structure (includes radial bearing 6, p. 4, fifth full paragraph) comprises one radial sliding bearing (6) which is arranged in a recessed hole located on suction end-face of the male rotor (within 12 at left portion of Figure 1, p. 4, fifth full paragraph); using as a bearing bush (spacer ring 8 and/or axial bearing 9 and/or nut 10 act as a bearing bush positioned to the right of 6 in Figure 1, Abstract and p. 5 and 6 of REINERSMANN, Abstract, p. 5 and 6 of REINERSMANN) of a radial sliding bearing (6); 
			the radial sliding bearing (6) is coaxially rotate with the male rotor (as 12 rotates, 6 rotates being located in the recessed hole of 12 as shown in Figure 1); 
			a body projecting shaft (C) fitted with the radial sliding bearing (6) is arranged on a suction side of the body (11, at left portion of Figure 1, p. 4, fifth full paragraph), and the body projecting shaft (C) and the radial sliding bearing (6) has radial gap (A, Examiner’s ANNOTATED Figure 1 of REINERSMANN) at fitting position (where 6 is fitted with C is a fitting position of 6); 
			the radial gap (A) is connected to a lubricant inlet (upper portion of B, Examiner’s ANNOTATED Figure 1 of REINERSMANN feeds lubricant to the radial bearing 6) disposed on the body (11 + axial cover ends connected with 11, Figure 1); 
			cooling and lubrication passages (passages M, N, O, P) are provided inside the male rotor (12) and female rotor (12a); 
			a rotor chamber between the male rotor (12), female rotor (12a) and the body (11) is connected to the recessed hole (of 12) through the passages (passages M, N, O, P). 

    PNG
    media_image1.png
    571
    616
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Figure 1 of REINERSMANN
	
	In reference to Claim 2, REINERSMANN further discloses that liquid supply grooves (space at the bottom portion of B, Examiner’s ANNOTATED Figure 1 of REINERSMANN) respectively connecting the radial gaps (A, Examiner’s ANNOTATED Figure 1 of REINERSMANN) and the lubricant inlet (upper portion of B) are disposed on the projecting shafts (C(s)) of the body (11 + axial cover ends connected with 11, Figure 1).
	In reference to Claim 3, REINERSMANN further discloses that the sliding support structure comprises a radial sliding bearing (includes radial bearing 6, p. 4, fifth full paragraph, Figure 1) at a suction side (at left side of Figure 1) of a male rotor (12), a radial sliding bearing (22) at a suction side of a female rotor (12a) and a radial sliding bearing (17) at an exhaust side (right side of Figure 1) of the female rotor (12a), wherein the recessed holes for fixing these radial sliding bearings are provided on a suction end-face and a exhaust end-face of the female rotor in the screw compressor (Figure 1), body projecting shafts matching with these radial sliding bearings are respectively arranged on the the suction end-face and the exhaust end-face of the female rotor (12a) have recessed holes using as bearing bushes (such as spacer ring 8 and/or axial bearing 9 and/or nut 10 act as a bearing bush positioned to the right of 6 in Figure 1, Abstract and p. 5 and 6 of REINERSMANN, Abstract, p. 5 and 6 of REINERSMANN) of radial sliding bearings body projecting shafts matching with these radial sliding bearings are respectively arranged on the suction side (left portion of Figure 1) and the exhaust side (right side of Figure 1) of the body (11 + axial cover ends connected with 11, Figure 1).  
	In reference to Claim 4, REINERSMANN further discloses that the sliding support structure further comprises a thrust sliding bearing (10, Figure 1) disposed in the recessed hole on the suction end-face (left side of Figure 1) of the male rotor (12), and the thrust sliding bearing (10) matches with a thrust face of the recessed hole (bottom surface of 10 is matched with a bottom surface of the recessed hole of male rotor 12) where the thrust sliding bearing is disposed (Figure 1).
	In reference to Claim 5, REINERSMANN further discloses that the thrust sliding bearings (10, 19, Figure 1) are connected to end-faces of the corresponding body projecting shafts (C(s)). 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over REINERSMANN in view of US5653585 (Fresco; published on August 5, 1997) (FRESCO).
	In reference to Claim 6, REINERSMANN teaches recessed holes and radial passages as described above, however, REINERSMANN does not teach an axial cooling and lubrication passage and features associated therewith.  FRESCO teaches a screw compressor (Figs. 1B-12) that includes a cooling and lubrication passage in the rotors that comprises axial passages (hollow inner cavities 192, 194, col. 15, lines 1-4, Figs. 7 and 8) connected to axial ends of a male rotor and a female rotor of the screw compressor (Fig. 7), and radial passages disposed in the male rotor and the female rotor of the screw compressor (Figs. 7 and 8), wherein one end of the radial passages is connected to the axial passages (Figs. 7 and 8), and the other end of the radial passages is connected to the rotor chamber (Figs. 7 and 8).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to provide axial passages associated with cooling and lubrication passage as taught by FRESCO and incorporate this kind of passage into the rotors of REINERSMANN’s scroll compressor to connected to the axially placed recessed holes for the benefit of providing alternate routing paths for lubricating fluid through the rotors to various portions of the chamber along at points along the axial length of the compression chamber for at least the benefit of improving the injection of oil directly into and along the length of the compression space as expressly described by FRESCO (p. 15, line 17). 
	In reference to Claim 7, REINERSMANN teaches that the cooling and lubrication passages (M, N, O, P, Examiner’s ANNOTATED Figure 1 of REINERSMANN) in the male rotor (12) and the female rotor (12a) are equivalent to increasing the injection passages to the rotor chamber (having more than zero cooling and lubrication passages increases the injection of oil to the chamber), and can cool the compression medium (because of the increase amount of injected oil), lubricate the rotors and seal the rotor chamber (because of the increase amount of injected oil), and a number of the radial passages is determined by lubrication and sealing requirements in the rotor chamber (an increased amount of injected oil passage provides more lubrication/sealing during operation of the scroll compressor, Figure 1) and positions of the radial passages towards the rotor chamber are determined by an injection flow rate through the radial passages (Figure 1).  REINERSMANN does not teach axial passages associated with the cooling and lubrication passage(s).  FRESCO teaches a screw compressor that includes a cooling and lubrication passage in the rotors that comprises axial passages (hollow inner cavities 192, 194, p. 15, lines 8-10, Figs. 7 and 8) connected to the corresponding recessed holes located in a male rotor and a female rotor of the screw compressor, and radial passages disposed in the male rotor and the female rotor of the screw compressor (Figs. 7 and 8), wherein one end of the radial passages is connected to the axial passages (Figs. 7 and 8), and the other end of the radial passages is connected to the rotor chamber (Figs. 7 and 8).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to provide axial passages associated with cooling and lubrication passage as taught by FRESCO and incorporate this kind of passage structure into the rotors of REINERSMANN’s scroll compressor that connect to the bottom of the recessed hole(s) for the benefit of providing alternate routing paths for lubricating fluid through the rotors to various portions of the chamber along the axial length of the compression chamber for at least the benefit of improving the injection of oil directly into the compression space as expressly described by FRESCO (p. 15, line 17). 
	In reference to Claim 8, REINERSMANN teaches a sliding support structure/radial sliding bearing/exhaust side/suction side of the scroll compressor as described above, however, REINERSMANN does not explicitly teach a bearing that extends out of the body fixed to an exhaust side of the body.  FRESCO teaches a screw compressor (title, Abstract, Figs. 1B-12) that includes a bearing a part (boxed structure at the right end of shaft 52 in Fig. 1B) of a section that extends out of the body (compressor casing 40, col. 12, line 36) relative to the male rotor (helical screw rotor 36, col. 12, lines 33 and 34, Fig. 1B) fixed to an exhaust side of the body (40).  While FRESCO does not explicitly teach this bearing as being a radial sliding bearing, the PHOSITA would recognize with the radial bearing teachings of REINERSMANN this bearing can be implemented as a radial sliding bearing. 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a bearing that extends out of the body fixed to an exhaust side of the body as taught by FRESCO and implement the bearing as a radial sliding bearing as taught by REINERSMANN and incorporate this feature to replace the shaft implementation in REINERSMANN’s screw compressor for at least the benefit of providing improved support of the shaft during rotation of the shaft during screw compressor operation.      
Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on August 13, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims (except where noted below), and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections (except where noted below) 
which are hereby withdrawn by the Examiner.  

The following issues were not specifically addressed in Applicants’ reply as follows 
			an objection to the Abstract,
			the 35 U.S.C. 112, first or second paragraph rejections concerning the antecedent issue on the element “the sliding bearing structure” recited in Claim 1, a male and a female rotor recited in Claim 6, and the number of radial passages recited in Claim 7 such that these rejections are described above.   	

Applicants’ arguments concerning that Applicants’ screw compressor has recessed holes in the male and female rotor (see Fig. 1 of the specification) as now amended into Claim 1 are not disclosed by FRESCO (US5653585) have been fully considered and are persuasive.  Thus, the former 35 U.S.C. 102 rejection of independent Claim 1 based on FRESCO has been withdrawn.  Upon further consideration and search, however, amended independent Claim 1 now reads on REINERSMANN (EP0666422A1) under 35 U.S.C. 102 and this rejection of amended Claim 1 is fully described and cited above.  

Conclusion	
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday August 30, 2022
	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746